Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Examiner acknowledges applicants’ reply dated December 23, 2021, including arguments and amendments.

In the Non-final Office action dated June 4, 2021, claims 1, 4 – 15, and 18 – 20 were rejected under 35 USC 103 over combinations of Li, Ryu, Liang, Chen, Tobin, Qiao, and Sud. Claims 21 – 24 received an objection for reciting allowable subject matter while depending from a rejected base claim.

Applicants’ amendment of December 23, 2021, cancels claims 6 and 10, and adds new claims 25 and 26.

The amendments to independent claims 1, 7, and 20 successfully overcome the previously-made rejection to those claims under 35 USC 103. Neither the combination of Li, Ryu, and Liang, nor the combination of Li, Ryu, and Qiao, adequately render obvious the recited limitation of identifying an entity type. For this reason, the prior-art rejections to the independent claims are hereby withdrawn.

An updated search of the prior art did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the entirety of the claimed invention. Claims 1, 4, 5, 7 – 9, 11 – 15, and 18 – 26 are therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIRAV K KHAKHAR/Examiner, Art Unit 2167